IN THE SUPREME COURT OF THE STATE OF NEVADA


                         RANDY MERWIN STONE,                                   No. 83808
                                           Appellant,
                                       vs.
                         THE STATE OF NEVADA,
                                                                                       FILED
                                           Respondent.                                 DEC 1 3 2021
                                                                                      ELIZABETH A. BROWN
                                                                                    CLERK OF SUPREME COURT
                                                                                   By C 0-4..A.,101-ea,...
                                             ORDER DISMISSING APPEAL                     DEPUTY CLERK 0


                                    This appeal was initiated by the filing of a pro se notice of
                        appeal. Eighth Judicial District Court, Clark County; Crystal Eller, Judge.
                                    Appellant filed a notice of appeal on November 16, 2021. The
                        notice of appeal fails to identify any decisions of the district court. See
                        NRAP 3(c)(1)(B). To the extent that appellant's appeal is in regard to the
                        "order denying defendant's additional ground (1) excess of or lack of
                        jurisdictiod entered on September 30, 2021, no statute or court rule
                        provides for an appeal from such an order. Castillo v. State, 106 Nev. 349,
                        352, 792 P.2d 1133, 1135 (1990) (explaining that court has jurisdiction only
                        when statute or court rule provides for appeal). Accordingly, this court
                                    ORDERS this appeal DISMISSED.'




                                                Cadish




                                                                  Herndon


                             'The motion to consolidate this appeal with the appeal in Docket No.
                        83222 is denied as moot.
SUPREME COURT
         OF
      NEVADA


(0) I 947A    (24102>
                                                                                             I - SS 37
                   cc:   Hon. Crystal Eller, District Judge
                         Randy Merwin Stone
                         Attorney General/Carson City
                         Clark County District Attorney
                         Eighth District Court Clerk




SUPREME Counr
      OF
    NEVADA

(0) 1947A 446105
                                                        2